Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1-8 are objected to because of the following informalities: Per claim 1, the period after “device” in line 4 should be a semicolon and the “Wherein” should not be capitalized.  Per claim 3, after the word “source” a semicolon should be inserted and “Wherein” should not be capitalized.  Appropriate correction is required.
Claims 6-8 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 5.  See MPEP § 608.01(n).  Accordingly, the claims 6-8 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2 recites the limitation "the batteries" in line four.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the mobile device" in line two.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130044280 A1 (Asaoka; Yasushi et al.).

    PNG
    media_image1.png
    465
    564
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    504
    586
    media_image2.png
    Greyscale

Per claim 3, Asoaka teaches an edge-lit [96] LCD screen [91,121] with a solar energy utilization functionality [131] comprising at least: a. LCD module [94] that includes a light guide plate [95]; b. at least one solar cell [131]; and c. at least one light source [96]; and wherein said light sources are positioned adjacent to the edges of the screen [see figure 10], and the solar cells occupy part or all of the remaining space adjacent to the screen's edges and positioned in about a perpendicular way to the screen's largest face [see figure 12].  
Per claim 4, Asoaka teaches the edge-lit LCD screen according to claim 3, wherein the screen belongs to the following group of devices: smartphones; laptop computers; tablets; e-readers and mobile phones [see paragraph 0120].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130044280 A1 (Asaoka; Yasushi et al.) in view of US 20090219273 A1 (NATHAN; Arokia et al.)
Per claims 1, Asaoka teaches a self-rechargeable electronic device [121] with solar cell [131] comprising at least: a. a screen [94, see paragraph 0039] which includes a light guide plate [95]; b. at least one solar cell [131]; and c. a charging mechanism capable of recharging the batteries [batteries are inherent to cellular phones, see paragraph 0120] of the device[121], and wherein said solar cells are arranged beside and face about the screen's edges and electrically connected to the charging mechanism of the device [see figure 12].  
Asaoka lacks a charging mechanism capable of recharging the batteries [batteries are inherent to cellular phones, see paragraph 0120] of the device[121].  However, Nathan teaches at the abstract teaches connecting the chargeable power source, i.e. the battery, to the solar cells for improving display use times when operated on battery alone.  The connecting 
Per claim 2, Asaoka teaches the self-rechargeable electronic device according to claim 1, wherein the mobile device belongs to the group of: smartphone; laptop computer; tablet; e-reader and mobile phone [see paragraph 0120].  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130044280 A1 (Asaoka; Yasushi et al.) in view of US 20090219273 A1 (NATHAN; Arokia et al.)
Asaoka teaches the edge-lit LCD screen according to claims 3 to 4, but lacks said device has an additional mode of function, in which the voltage applied on the liquid crystal layer of the screen's LCD, allows maximal amount of light to go through the LCD module.  However, it was common knowledge to maximize the light passing through the LC module in order to improve image brightness.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871